NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
GENE S. GROVES,
Claiman,t-Appellan,t,
V.
ERIC K. SHINSEKl, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7197 `
Appea1 from the United States Court of Appeals for
Veterans Clain1s in 06-1252, Judge Wi11ian1 P. Greene, Jr.
ON MOTION
ORDER
Gene S. Groves moves for leave to 1i1e his corrected in-
formal brief out of time
Upon consideration thereof
I'r ls OR1:)ERED THAT:
(1) The motion is granted and the brief is accepted for
filing

1
GROVES V. DVA 2
(2) The Secretary should compute his brief due date
from the date of this order.
FoR THE CoURT
NOV 03  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Gene S. Groves
Kimber1y I. Kennedy, Esq. F||_£p
s. c0um 0F A:=FEALs ma
821 ms FEnERAL c1Rcu\T
NOV. 03 2011
.|AN HORBALY
‘ CLERK